Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Group i in the reply filed on 29 Jan 2021 is acknowledged.  The traversal is on the ground(s) that the method depends from Claim 24 and cannot be practiced using a materially different material, the search for the groups would not pose a burden, the O’Brien reference does not disclose “a first material layer comprising a monolayer of polypropylene homopolymer in an amount of at least 70 percent weight”, and that Bartoli fails to teach or suggest any specific thickness of the second layer.  This is not found persuasive because the restriction is dependent on the unity of invention under 35 USC 371. That is, there are no unity of invention if the special technical features shared by the groups of invention do not make a contribution over the prior art. 
In response to the argument regarding O’Brien not teaching any particular homopolymer present in an amount of at least 70 percent by weight, the argument is not persuasive because paragraph 28 discloses an exemplary embodiment of a polypropylene composition comprising 0.5 to about 2.5% nucleating agent, and 7 to 12% talc. It is therefore construed that the rest of the composition is polypropylene (at least 85.5%). It is noted that absent a recitation of being a copolymer, “polypropylene” is construed as a homopolymer since the term “polypropylene” indicates a polymer of repeating propylene monomers. In any case, O’Brien further identifies homopolymer polypropylene (paragraph 38). 
In response to the argument regarding Bartoli, the argument is not persuasive because Bartoli provides a showing of determining relative thicknesses between layers to achieve the desired properties. It is also contemplated by Bartoli to have a third layer (additional layer of PP) of different thicknesses (paragraph 32). Therefore, it would have been obvious to one of ordinary skill in the art to modify the thickness of the second layer material. 
It is further evident that the shared technical feature does not provide a special contribution over the prior art in the prior art rejection below.  

Claims 24, 26, 27, 31-40 and 50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6, 14-23, and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 The term "about" in claims 1 and 4 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
As a result, claims 3, 6, 14-23 and 49 are rejected by virtue of their dependence on a rejected claim. 
Regarding Claim 6, the terms "sharp" and “dull” in line 2 and 3 are relative terms which renders the claim indefinite.  The terms "sharp" and “dull” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Regarding Claim 18, the claim newly recites “at least one buffer layer” and further recites “the buffer layer comprises the propylene homopolymer in an amount from at least 70 up to 97…” (emphasis added) It is not clear if “the propylene homopolymer” is referring to a new or same propylene 
Also, the terms “the layer” recited three times in lines 7, 8, and 9 is not clear which “layer” it is referring to. 
Regarding Claim 20, the claim recites the limitation "the propylene copolymer" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 21, it is not clear if the term “asymmetric” is referring to the layer structure or the physical shape of the material. In view of the specification, it has been construed as referring to the layer structure; however, appropriate corrections are required. 
Regarding Claim 49, the language is not clear in whether only one of the limitation is required. It is advised to amend the claim to read “wherein the second material layer comprises one of: a material that is softer than the first material layer, a material that is lower in melting point than the first material layer, or both.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6, 14-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien et al. (US 2014/0308406) in view of Kilber et al. (US 2010/0288131). 
Regarding Claim 1, O’Brien discloses a container, comprising: a substantially circular base comprising a puncture region (puncture region 22, Fig. 2); a frustoconically shaped wall extending from an edge of the base and defining a cavity therein (Fig. 1); wherein the container is formed of a first material layer comprising a multilayer material in which at least one layer comprises a polypropylene homopolymer in an amount of at least 70 percent by weight (paragraph 38 and table in paragraph 39, “PP A” is a homopolymer polypropylene). O’Brien further teaches a multilayer material (paragraph 30) and further teaches suitable thermoplastic materials comprising polypropylene with its copolymers (paragraph 27). O’Brien also teaches wherein several embodiments of the polypropylene layers have polypropylene in an amount  greater than 60% (see table in paragraph 39), but is silent to specifically reciting wherein the second material layer forms the inner most layer adjacent the cavity comprising a polypropylene copolymer in an amount of at least 60 percent by weight and has a thickness that is from about 0.5 percent to about 20 percent of a total thickness of the first material layer and the second material layer.
Kilber is relied on to similarly show beverage capsules comprising multilayered polypropylene material, wherein the inner layer (i.e. first layer 12) is comprised of a propylene/ethylene copolymer (paragraph 43), and wherein the material is present in amount of at least 50% (paragraph 88). Therefore, since it is known to place polypropylene copolymers in an amount greater than 50% as the innermost layer, it would have been obvious to one of ordinary skill in the art to use known composition used in similar applications. In this case, since both O’Brien and Kilber are directed to beverage capsules which exposes the inner layer to similar materials and high temperature liquids, and Kilber provides the “first layer” adjacent a layer that also comprise any of the polymers mentioned with respect to the first layer (i.e. polypropylene), it would have been obvious to one of ordinary skill in the art to further provide a layer of polypropylene copolymer adjacent the innermost surface of the multilayer material of O’Brien. 
As to the limitations of the particular thickness, Kilber is also relied on to teach the varied ratio of the film layers. Kilber discloses a first layer (i.e. inner layer) that is 2% of the total thickness of the sheet (paragraph 94), and a thermoplastic layer (in this case, the 9th thermoforming layer is analogous to the claimed first layer) that is 69.5% of the total thickness. As a result, Kilber discloses a second layer that 
Regarding Claim 3, Kilber further teaches wherein the second material layer comprises the polypropylene copolymer in an amount of at least 75 percent by weight of the second material layer (“at least 50 wt %”, paragraph 88). For similar reasons discussed above, since Kilber is directed to an inner layer that is subjected to similar conditions (i.e. beverage material with hot liquid), it would have been obvious to one of ordinary skill in the art to use the overlapping ranges as the innermost layer to impart desired mechanical properties.  
Regarding Claim 4, the combination is silent to wherein the second material layer has a thickness that is from about 5 percent to about 15 percent of a total thickness of the first material layer and the second material layer. However, as similarly discussed in Claim 1, Kilber was relied on to teach the relative thickness of the second layer material to the first layer material. Kilber further recognizes that films with differing layer ratio thickness are contemplated and may be varied without undue experimentation (paragraph 94). Also, it is reasonable to expect that a layer that is 2.8% of the total thickness would not function significantly differently from the claimed “about 5%”, and the difference would have been obvious based on the desired mechanical properties, especially since Kilber acknowledges that varying ratios can be contemplated without undue burden. 
Regarding Claim 6, O’Brien further teaches wherein the base is punctureable by a single needle and displays a puncture load of less than 3 kg, measured using a sharp needle, or of less than 5 kg, measured using a dull needle (paragraph 31).
Regarding Claim 14, O’Brien further teaches wherein the first material layer comprises the multilayer material and the multilayer material further comprises a barrier layer (paragraph 30).
Regarding Claim 15, O’Brien further teaches wherein the barrier layer comprises ethylene vinyl alcohol (EVOH, paragraph 30).
Regarding Claim 16
Regarding Claim 17, O’Brien further teaches wherein the first material layer comprises the multilayer material and the multilayer material further comprises a second layer comprising the polypropylene homopolymer in an amount of at least 70 percent by weight of the second layer (see paragraph 30 where “thermoplastic polymer” appears at the first and last layers of the 5 and 7 layered multilayered material). O’Brien encompasses an embodiment where both of the thermoplastic polymer layers are polypropylene homopolymers presented in an amount of at least 70 percent (paragraph 26). 
Regarding Claim 18, O’Brien further teaches wherein the first material layer comprises the multilayer material and the multilayer material further comprises at least one buffer layer adjacent the at least one layer comprising the polypropylene homopolymer in an amount of at least 70 percent by weight of the at least one layer, and the buffer layer comprises the polypropylene homopolymer in an amount from at least 70 up to 97 percent by weight of the layer, a nucleating agent in an amount from 0.5 to 5 percent by weight of the layer, and talc in an amount from 3 to 15 percent by weight of the layer (paragraph 28). In this case, the “at least one buffer layer” is construed to be synonymous to the regrind layer of O’Brien, which would have been composed of materials that have already been processed and therefore have similar compositions to the thermoplastic layers. 
Regarding Claim 19, O’Brien further teaches wherein the first material layer comprises the multilayer material and the multilayer material further comprises at least one regrind layer (paragraph 30).
Regarding Claim 20, while O’Brien teaches a regrind layer (paragraph 30), he is silent to wherein the at least one regrind layer comprises the polypropylene copolymer in an amount of at least 5 percent by weight of the layer. However, since Kilber is relied on to further provide a second layer comprising polypropylene copolymer in an amount of at least 50% wt of the layer (paragraph 88), it would have been obvious to use regrinds having at least 5wt% polypropylene copolymer to reduce waste, particularly from the cutoffs produced by the secondary layer taught by Kilber. 
Regarding Claim 21, O’Brien does not specifically recite wherein the first material layer is asymmetric. However, O’Brien already teaches several different suitable thermoplastic polymers such as polyethylene, polystyrene, nylon and others (paragraph 26). To swap one layer of thermoplastic polymer for another would have been obvious to one of ordinary skill in the art through routine selection of known suitable materials and would therefore naturally result in an asymmetric layer structure. In this case, 
Regarding Claim 22, Kilber was further relied on to teach a second material layer that is the innermost layer (i.e. first layer, 12) as presented in the rejection of Claim 1. Kilber is further relied on to teach wherein the second material layer is adjacent the at least one layer comprising the polypropylene homopolymer of the multilayer material, with no tie layer being disposed therebetween (second layer 14, paragraph 52).
Regarding Claim 23, O’Brien further teaches comprising: a filter disposed in the cavity of the container and defining first and second chambers in the cavity; a beverage medium disposed in the cavity and arranged to interact with a liquid introduced into the container to form a beverage; and a lid attached to a rim of the container to contain the beverage medium and filter disposed therein (Claim 19).

Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1, further in view of Iwasaki et al. (US 7,498,281). 
Regarding Claim 49, while it can be construed that Kilber further teaches wherein the second material layer comprises a material that has a lower melting point than the first material layer based on the fact that the first layer is used as heat sealing (“The first layer being frequently used as a heat sealing layer” paragraph 112), Iwasaki is relied on to also provide a showing of using materials having different melting points such that the material with the lower melting point is solely softened or melted during heat sealing to provide an effective adhesion (Col. 4, Ln. 50-57). 
Therefore, since Kilber also uses the first layer to act as a heat sealing layer, it would have been obvious to one of ordinary skill in the art to use materials having lower melting point such that the inner layer softens and melts first to provide an effective adhesion.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 4, 6, 14-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 13 of U.S. Patent No. 9,657,155 in view of Kilber et al. (US 2010/0288131). 
Regarding Claim 1, Patented Claim 1 discloses a container, comprising: a substantially circular base comprising a puncture region; a frustoconically shaped wall extending from an edge of the base and defining a cavity therein; wherein the container is formed of a first material layer comprising a monolayer of polypropylene homopolymer in an amount of at least 70 percent by weight, or a multilayer material in which at least one layer comprises a polypropylene homopolymer in an amount of at least 70 percent by weight of the at least one layer (note that unless otherwise recited as a copolymer, the term “polypropylene” is construed as a homopolymer). 
The patented claim is silent to wherein the container is formed of a second material layer adjacent the first material layer and forming an innermost layer adjacent the cavity, the second material layer comprising a polypropylene copolymer in an amount of at least 60 percent by weight of the second material layer, and wherein the second material layer has a thickness that is from about 0.5 percent to about 20 percent of a total thickness of the first material layer and the second material layer.
Kilber is relied on to similarly show beverage capsules comprising multilayered polypropylene material, wherein the inner layer (i.e. first layer 12) is comprised of a propylene/ethylene copolymer (paragraph 43), and wherein the material is present in amount of at least 50% (paragraph 88). Therefore, since it is known to place polypropylene copolymers in an amount greater than 50% as the innermost layer, it would have been obvious to one of ordinary skill in the art to use known composition used in similar applications. 
As to the limitations of the particular thickness, Kilber is also relied on to teach the varied ratio of the film layers. Kilber discloses a first layer (i.e. inner layer) that is 2% of the total thickness of the sheet (paragraph 94), and a thermoplastic layer (in this case, the 9th thermoforming layer is analogous to the claimed first layer) that is 69.5% of the total thickness. Therefore, Kilber discloses a second layer that has a thickness of 2.8% (2÷ (69.5+2)) of the total thickness of the first and second layer. Therefore, since both Kilber and the patented claims are directed to multi-layered beverage capsules made from polypropylene 
Regarding Claim 3, Kilber further teaches wherein the second material layer comprises the polypropylene copolymer in an amount of at least 75 percent by weight of the second material layer (“at least 50 wt %”, paragraph 88). For similar reasons discussed above, since Kilber is also directed to polypropylene containers, it would have been obvious to one of ordinary skill in the art to use the overlapping ranges as the innermost layer to impart desired mechanical properties.  
Regarding Claim 4, the patented claim is silent to wherein the second material layer has a thickness that is from about 5 percent to about 15 percent of a total thickness of the first material layer and the second material layer. However, as similarly discussed in Claim 1, Kilber was relied on to teach the relative thickness of the second layer material to the first layer material. Kilber further recognizes that films with differing layer ratio thickness are contemplated and may be varied without undue experimentation (paragraph 94). Also, it is reasonable to expect that a layer that is 2.8% of the total thickness would not function significantly differently from the claimed “about 5%”, and the difference would have been obvious based on the desired mechanical properties, especially since Kilber acknowledges that varying ratios can be contemplated without undue burden. 
Regarding Claim 6, Patented Claim 1 further teaches wherein the base is punctureable by a single needle and displays a puncture load of less than 3 kg, measured using a sharp needle, or of less than 5 kg, measured using a dull needle. 
Regarding Claim 14, Patented Claim 13 further teaches wherein the first material layer comprises the multilayer material and the multilayer material further comprises a barrier layer. 
Regarding Claim 15, Patented Claim 13 further teaches wherein the barrier layer comprises ethylene vinyl alcohol. 
Regarding Claim 16, Patented Claim 1 discloses a multilayer material comprising at least one tie layer adjacent the barrier layer. 
Regarding Claim 17
Regarding Claim 18, Patented Claim 10 further teaches wherein the first material layer comprises the multilayer material and the multilayer material further comprises at least one buffer layer adjacent the at least one layer comprising the polypropylene homopolymer in an amount of at least 70 percent by weight of the at least one layer, and the buffer layer comprises the polypropylene homopolymer in an amount from at least 70 up to 97 percent by weight of the layer, a nucleating agent in an amount from 0.5 to 5 percent by weight of the layer, and talc in an amount from 3 to 15 percent by weight of the layer. In this case, the “at least one buffer layer” is construed one of the thermoplastic layers within the multilayer material.
Regarding Claim 19, Patented Claim 1 further teaches wherein the first layer further comprises at least one regrind layer. 
Regarding Claim 20, since Kilber is further relied on to provide a second layer comprising polypropylene copolymer in an amount of at least 50% wt of the layer (paragraph 88), it would have been obvious to use regrinds having at least 5wt% polypropylene copolymer to reduce waste, particularly from the cutoffs produced by the secondary layer taught by Kilber. 
Regarding Claim 21, Patented Claim 1 discloses a first layer material comprising a layer consisting of polypropylene in an amount of 70 percent by weight, and one or more layers selected from the group consisting of a thermoplastic polymer blend with or without one or more additives. It is therefore construed that the first material layer of Patented Claim 1 is asymmetric. 
Regarding Claim 22, Kilber was further relied on to teach a second material layer that is the innermost layer (i.e. first layer, 12) as presented in the rejection of Claim 1. Kilber is further relied on to teach wherein the second material layer is adjacent the at least one layer comprising the polypropylene homopolymer of the multilayer material, with no tie layer being disposed therebetween (second layer 14, paragraph 52).
Regarding Claim 23, Patent Claim 4 further teaches comprising: a filter disposed in the cavity of the container and defining first and second chambers in the cavity; a beverage medium disposed in the cavity and arranged to interact with a liquid introduced into the container to form a beverage; and a lid attached to a rim of the container to contain the beverage medium and filter disposed therein.

Claim 49 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 9,657,155 as applied in Claim 1, further in view of Iwasaki et al. (US 7,498,281). 
Regarding Claim 49, while it can be construed that Kilber further teaches wherein the second material layer comprises a material that has a lower melting point than the first material layer based on the fact that the first layer is used as heat sealing (“The first layer being frequently used as a heat sealing layer” paragraph 112), Iwasaki is relied on to also provide a showing of using materials having different melting points such that the material with the lower melting point is solely softened or melted during heat sealing to provide an effective adhesion (Col. 4, Ln. 50-57). 
Therefore, since Kilber also uses the first layer to act as a heat sealing layer, it would have been obvious to one of ordinary skill in the art to use materials having lower melting point such that the inner layer softens and melts first to provide an effective adhesion.  

 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792